                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

NICOLE M. SALERNO,

                  Plaintiff,

v.                                                              Case No: 2:19-cv-29-FtM-29CM

COMMISSIONER OF SOCIAL
SECURITY,

                 Defendant.


                                                  ORDER

        This matter comes before the Court upon review of the Letter Motion filed on January 29,

2019. Doc. 8. On January 16, 2019, Plaintiff filed an Affidavit of Indigency, construed as a

Motion to Proceed In Forma Pauperis, but failed to complete the entire form. See generally Doc.

2. The Court denied without prejudice Plaintiff’s request to proceed in forma pauperis, allowing

her to re-file a complete Affidavit of Indigency on or before February 1, 2019. Doc. 3 at 2. The

Letter Motion1 states that Plaintiff’s income is only $696 per month and she pays $400 per month

for rent and cannot pay the $400 filing fee. Doc. 8 at 1. Plaintiff did not submit a complete

Affidavit of Indigency as directed by the Court’s January 16, 2019 Order. See Doc. 6 at 2.

Further, Local Rule 3.01 provides that requests for relief must not be submitted to the Court “in

the form of a letter or the like.” M.D. Fla. R. 3.01(f). Plaintiff is advised to refrain from filing

letter motions in the future. Thus, the Court will deny Plaintiff’s Letter Motion. Because


        1
           The letter begins by stating that an individual named Joseph Imperial is representing Plaintiff,
but the letter is signed by Plaintiff personally and the Court construes the letter as a pro se motion filed by
Plaintiff. See Doc. 8 at 1. To the extent there is any confusion, Plaintiff is proceeding pro se and no
attorney has filed an appearance on her behalf in this case. See generally Docket. Thus, all filings must
be made by Plaintiff personally unless and until an attorney admitted to practice in this Court files an
appearance on her behalf. See M.D. Fla. R. 2.03.
Plaintiff is proceeding pro se, the Court will allow Plaintiff another chance to file a complete

Affidavit of Indigency filled out and signed by Plaintiff personally.

        ACCORDINGLY, it is

        ORDERED:

        The Letter Motion (Doc. 8) is DENIED.           Plaintiff shall have up to and including

February 20, 2019 to re-file the Motion to Proceed In Forma Pauperis with a complete Affidavit

of Indigency, or pay the filing fee. The Clerk is directed to mail a form Affidavit of Indigency to

Plaintiff with this Order.

        DONE and ORDERED in Fort Myers, Florida on this 30th day of January, 2019.




Copies:
Plaintiff




                                               -2-
